NUMBER 13-17-00616-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


                            IN RE DEBRA V. BENGE


                      On Petition for Writ of Mandamus.


                                      ORDER

   Before Chief Justice Valdez and Justices Contreras and Hinojosa
                           Order Per Curiam

      Relator Debra V. Benge filed a petition for writ of mandamus seeking to set aside

(1) a July 5, 2017 order granting the plea to the jurisdiction filed by Harold Joe Adams

and Harold Joe Adams, Jr. LLC, and (2) a July 11, 2017 order granting the plea to the

jurisdiction filed by Thomas Ranches Oil and Gas Joint Venture d/b/a O&G Rocks. This

Court received responses to the petition for writ of mandamus from: (1) Harold Joe

Adams and Harold Joe Adams Inc.; (2) Margaret A. Thomas, individually, as independent

executor of the estate of Anne Friar Thomas, and as trustee of the Thomas Family 2012
Trust; and (3) Thomas Ranches Oil & Gas Joint Venture d/b/a O&G Rocks. Relator has

further filed a reply in support of her petition for writ of mandamus.

       Currently before the Court is relator’s motion for emergency stay pending

resolution of this original proceeding, or alternatively, expedited consideration of the

petition. The Court, having examined and fully considered the motion for emergency stay,

is of the opinion that the motion should be granted. The motion for emergency stay is

GRANTED and the trial court proceedings are ordered STAYED in their entirety pending

further order of this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”).

       IT IS SO ORDERED.

                                                          PER CURIAM

Delivered and filed the
23rd day of January, 2018.




                                                  2